Exhibit 10.4

 

2018 Plan Award Certificate – Non-Employee Director Non-Qualified Stock Option

 

Alkermes plc

Connaught House

1 Burlington Road

Dublin 4, Ireland

 

Name:

Participant Name

 

 

Address:

Participant Address

 

 

Grant ID:

Grant ID

 

 

Plan:

Plan ID

 

 

ID:

Optionee ID

 

Effective [Grant Date] (the “Grant Date”), you have been granted a non-qualified
stock option (the “NQ Option”) to buy [Award Grant Amount] ordinary shares, par
value $0.01 per share (the “Shares”), of Alkermes plc (the “Company”) with an
exercise price of $[Grant Price] per share.

 

The NQ Option was granted under the Alkermes plc 2018 Stock Option and Incentive
Plan (the “Plan”), and is governed by the terms and conditions thereof and of
this award certificate (this “Award Certificate”). A copy of the Plan is
available upon request. Unless otherwise defined in this Award Certificate, all
capitalized terms used in this Award Certificate shall have the respective
meanings ascribed to them in the Plan.

 

Vesting details for the NQ Option are available via your Bank of America Merrill
Lynch Benefits Online account. The NQ Option shall expire on the earlier to
occur of: (i) the 10th anniversary of the Grant Date or (ii) three years after
any termination of your service relationship with the Company.

 

In the event of the termination of your service relationship with the Company,
the NQ Option shall vest and become exercisable in full on the date of such
termination, and the period during which the NQ Option may be exercised (to the
extent that it is exercisable on the date of such termination) shall be three
years following the date of such termination, provided, however, that in no
event shall such three-year period extend beyond the original term of the NQ
Option.

 

The grant of the NQ Option does not infer any right to, or expectation of, the
grant of any additional Options or other Awards on the same basis or at all, in
any future year. Participation in the Plan shall in no way give you any rights
to compensation for any claim of loss in relation to the Plan, including without
limitation:

 

 

(a)

any loss or reduction of any rights or expectations under the Plan in any

 

circumstances or for any reason;

 

 

(b)

any exercise of a discretion or a decision taken in relation to an Award or to
the Plan, or any failure to exercise a discretion or take a decision; or

 

 

 

(c)

the operation, suspension, termination or amendment of the Plan.

 

 

Any controversy or claim arising out of or relating to this Award Certificate
and/or the NQ Option shall, to the fullest extent permitted by law, be settled
by arbitration in any forum and form agreed upon by the parties or, in the
absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Boston, Massachusetts, USA, in accordance with the rules
and procedures of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

 

1 of 2

 

--------------------------------------------------------------------------------

 

2018 Plan Award Certificate – Non-Employee Director Non-Qualified Stock Option

 

You may not be issued any Shares in respect of the NQ Option unless either (i)
the Shares are registered under the Securities Act of 1933, as amended (the
“Securities Act”); or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act. The NQ
Option also must comply with other applicable laws and regulations governing the
NQ Option, and you will not receive such Shares if the Company determines that
such receipt would not be in material compliance with such laws and regulations.

 

The Company has no duty or obligation to minimize the tax consequences to you of
the NQ Option and will not be liable to you for any adverse tax consequences to
you arising in connection with the NQ Option. You are advised to consult with
your own personal tax, financial and/or legal advisors regarding the tax
consequences of the NQ Option.

 

This Award Certificate may not be modified or amended except in a writing signed
by you and a duly authorized officer of the Company. Notwithstanding the
foregoing, the Administrator reserves the right to modify or amend, by written
notice to you, the terms of the NQ Option and/or this Award Certificate in any
way it may deem necessary or advisable (i) as a result of any change in
applicable laws or regulations, or any future law, regulation, ruling, or
judicial decision, in each case applicable to the NQ Option, or (ii) for any
other legal purpose, provided that (in each case of (i) or (ii) above), no such
modification or amendment shall adversely affect your rights under the NQ Option
and/or this Award Certificate without your written consent.

 

Alkermes plc

 

___________________________________

By:_________________ , _______________

 

2 of 2

 